DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current stage" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are likewise rejected. 
Independent claims 8 and 15 recite the same limitation which lacks antecedent basis and are rejected as well. The dependent claims are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al., U.S. 10,012,069.
Gu et al. discloses determining a current value (breakdown behavior; col. 3, lines 20-33) of at least one operational attribute (pumping operations; col. 5, lines 8-18) of a current treatment stage of multiple treatment stages (the hydraulic fracturing treatment schedule; col. 1, lines 30-34) of a wellbore treatment operation (fracturing; col. 5, lines 1-7) of a current well (fig 1, 102), determining whether the current value (breakdown pressure during fracturing) satisfies a criterion (created fractures due to pumping pressure), wherein the criterion is a statistical range (range of pressures) based on previous values (of all fracturing pressures) of the at least one operational attribute of previous treatment stages of the multiple treatment stages of the current well; selecting a statistics-based model (FIPC, fracturing schedule of the well model; col. 5, lines 8-12) or a physics-based model (FPM, fracture physically plugged model; col. 6, lines 4-10) based on the determination (breakdown or plugged attribute), wherein selecting the statistics-based model (FIPC) corresponds to a determination (open fractures) that the criterion is satisfied and selecting the physics-based model (FPM) corresponds to a determination that the criterion is not satisfied (sealed state of the fracture; col 6, lines 4-11); and predicting a response (col. 6, lines 11-19) to a current (sealed) stage of the wellbore treatment operation based on the selected model (FPM).
Gu et al. discloses the statistics-based model (FIPC) comprises a nearest neighbor (offset well) learning model (col. 5, lines 30-39).

Gu et al. disclose making adjustments (col. 9, 6-15; stages are adjusted).
Gu et al. discloses the statistics based model (FIPC) criterion is a number of the previous treatment stages (the continuous fracturing) exceeding a minimum threshold (threshold required for opening fractures).
Gu et al. discloses the physics-based model (FPM) is a fluid flow model (predicted flow rate; col. 6, lines 4-19).
Gu et al discloses the operational attribute (pumping operations; col. 5, lines 8-18) is a pressure in the current well (col. 5, lines 1-7).
Gu et al. discloses the wellbore treatment operation comprises diversion (col. 3, line 63 – col. 4, line 17), the bridging agents), wherein the predicted response comprises a diverter pressure (col. 4, lines 6-17).
Gu et al. disclose a non-transitory machine-readable media comprising program code (Page 2 Other Publications: Gu, et al., "Computer Simulation of Multilayer Hydraulic Fractures", SPE 64789--International Oil and Gas Conference and Exhibition in China, Beijing,  China, Nov. 7-10, 2000, 12 pages. cited by applicant) inherently having a processor.
Gu et al discloses a pump for the fracturing process (col. 1, lines 42-59).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
2 April 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676